Citation Nr: 1615782	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder prior to August 16, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a January 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

This case was previously before the Board in March 2013.  In that decision, the Board denied the Veteran's claim for entitlement to an effective date earlier than July 23, 2004, for the grant of service connection of posttraumatic stress disorder (PTSD) and remanded the issues of entitlement to an increased initial evaluation for PTSD and a total disability rating based on individual unemployability (TDIU).  

While on remand, in a January 2015 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for PTSD from 50 percent to 100 percent effective August 16, 2011, and granted TDIU effective August 16, 2011.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the maximum benefit was awarded effective August 16, 2011, but not for the entire period on appeal, the period prior to August 16, 2011, remains on appeal.  

With regard to TDIU, the Board finds that the AOJ's rating decision awarding TDIU constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's effective date.  Thus, that matter is not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's January 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas prior to August 16, 2011, but not total occupational and social impairment.


CONCLUSION OF LAW

Prior to August 16, 2011, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for his PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and post-service medical records are in the electronic claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and his representative have not identified any outstanding records that are relevant to the claim.

The Veteran was also afforded VA examinations in August 2006, June 2010, and March 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history.  Each examiner performed a mental status examination and fully addressed the schedular criteria relevant to rating the disability in this case.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At that hearing, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The Veteran specified that he receives all of his treatment through VA.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  Moreover, the record was held open for 30 days in order to provide the Veteran with an opportunity to submit additional evidence.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

The Board further finds that the AOJ has complied with the March 2013 remand directives.  In this regard, the Board directed the AOJ to obtain outstanding VA treatment records and Social Security Administration (SSA) records and to provide the Veteran with a VA examination.  The Veteran's VA treatment records and SSA records were obtained and associated with the claims file, and the Veteran was afforded a VA examination Mach 2014.  Therefore, the Board finds that the AOJ has complied with the March 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 50 percent disability evaluation prior to August 16, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

The evidence for consideration in this case includes the August 2006 and June 2010 VA examination reports, VA treatment records dated from July 2004 to August 2011, and the Veteran's lay statements.  

The Veteran has received VA treatment for PTSD and substance abuse, including in-patient treatment from June 2004 through September 2004 and in February 2008.  At his admission in June 2004, the Veteran had a GAF score of 65, and he reported having anger, nightmares, poor sleep, anxiety, and a history of suicidal ideation.  At that time, he had last worked in 2003 and was separated from his fifth wife.  His VA healthcare providers indicated that he was alert, showed little insight, and was thinking at an abstract level.  It was noted that he was appropriately dressed.  Earlier that month, his VA healthcare providers assessed him as having a GAF score of 50 and documented the Veteran's as being euthymic, exhibiting coherent thought, and showing intact judgement and insight.  He had denied having suicidal or homicidal ideation and was well dressed and groomed.  During that 2004 treatment, the Veteran described having a good relationship with his daughter, but only a fair relationship with his mother and siblings.  His GAF score at discharge in September 2004 was 68, and he again denied having any suicidal or homicidal ideation.   

In October 2004, the Veteran complained of sleep problems, anxiety, and depression.  His healthcare providers assessed him as having a GAF score of 55 and noted him as being oriented and euthymic.  He exhibited coherent thought process, demonstrated intact judgement and insight, used fluent speech, was well dressed and groomed, and denied suicidal and homicidal ideation as well as hallucinations.  It was also noted that he had coherent thought and intact memory through the early part of 2007.  

In his June 2005 notice of disagreement, the Veteran described suicidal ideations that he would have acted on if not for his spiritual beliefs.  

The Veteran's healthcare providers recorded GAF scores ranging from 55 to 65 until October 2006 and January 2007 when they assessed GAF scores of 50.  In October 2006, the Veteran reported that he was working part time, and in January 2007, he described marital, family, and employment problems.  

The Veteran was afforded a VA examination in August 2006 at which time he described a sporadic employment history to the examiner.  He also reported having daily outbursts of anger, avoidance behaviors, and panic attacks three times per week that affected his ability to function on the job or in social situations.  He also indicated that he was becoming reclusive.  The examiner objectively noted that the Veteran was alert, oriented, and cooperative, but had episodic anxiety, dysphoric mood, and limited affect.  The Veteran's speech was fluent, coherent, and appropriate to context.  The examiner also noted that the Veteran's cognition was intact to higher cortical functioning, including problem solving, and his insight and judgment were intact.  The Veteran demonstrated mood disorders with decreased energy, somatic concerns, anhedonia, sleep disturbance, and depressed mood for a period in excess of two months.  The examiner characterized the Veteran's ability to maintain personal hygiene and ability to perform other basic activities of daily living as impaired.  The Veteran reported some suicidal ideations, but denied homicidal or destructive ideations, hallucinations, and delusions.  The examiner diagnosed him with PTSD, assigned a GAF score of 40, and stated that the Veteran was not competent to handle finances due to illness limited by PTSD and depression.  

In November 2007, the Veteran complained of depression, nightmares, passing suicidal ideation, flashbacks, intrusive thoughts, anxiety, isolation, and strained family relationships.  In January 2008, he began commuting to VA for a PTSD program and began group therapy.  He also complained of anger, anxiety, depression, poor sleep, and isolation.  In February 2008, the Veteran entered residential treatment again briefly.  At admission, he described difficulties in his sixth marriage, disturbed dreams, anger, and increased anxiety.  His healthcare providers noted increased depressive symptoms over prior testing and suicidal ideation at times of severe distress.  They assessed him as having a GAF score of 55 and noted that his thought process was coherent and that his judgement was intact.  The Veteran denied having any hallucinations.  He was discharged from inpatient treatment before the end of February 2008.  In March 2008, the Veteran attempted counselling with his sixth wife, but their counselor felt that they appeared to be in severe crisis without plans for resolution.  

In January 2008, it was noted that the Veteran had participated in a bowling activity and interacted with his peers and members from the community.

In February 2009, the Veteran got back together with his wife after a four-month separation.  He indicated that he was working through depression, sleeping well, and experiencing less frequent nightmares, but he had occasional anxiety.  His healthcare provider objectively noted his mood to be stable, his thoughts and memory to be coherent, his judgement and insight to be intact, and his grooming appropriate.  He did not have suicidal ideation.  The Veteran reported similar circumstances in May 2009.  He was still living with his wife and again denied suicidal ideation or hallucinations.  

In January 2010, the Veteran reported that he was going through a divorce.  At that time, his healthcare providers noted that he was alert and oriented, euthymic, exhibited a stable mood, showed coherent thought process, used intact judgment, was well groomed, and denied suicidal ideation or hallucinations.  In May 2010, he complained of insecurity, but his healthcare provider's objective review of his mental status remained similar.  In November 2010, the Veteran again complained of marital problems and insomnia, and he requested individual rather than group psychotherapy.  At that time, his healthcare providers noted his mood to be stable but anxious, his thought process to be coherent, and his judgement and insight to be intact.  The Veteran denied having suicidal ideation, homicidal ideation, and hallucinations.  

At the June 2010 VA examination, the Veteran expressed resentment regarding the background check required to see his new wife's grandson, yet related to the examiner that he had told his wife about his prior marriages as a show of honesty.  He also reported having hobbies, such as lifting weights.  The examiner indicated that he was clean, neatly groomed, and appropriately dressed; had unremarkable psychomotor activity and thought process; used unremarkable speech; demonstrated good memory; and exhibited a cooperative attitude, appropriate affect, and good mood.  The examiner further noted that he was oriented in all spheres.  The Veteran reported having difficulty falling and staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startled response, and a history of work as a carpenter with retirement due to problems with his wrist and finger.  The Veteran further reported being over-safe and protective, which the examiner characterized as ritualistic behavior.  The examiner assessed him as having fair impulse control based on inappropriate behavior, such as a history of assault and violence.  He was assigned a GAF score of 55.  The Veteran denied any history of suicide attempts, panic attacks, homicidal thoughts, or delusions.  

In February 2011, the SSA records reflect that the Veteran recounted that he helps to take care of his grandson and his dog.  It was noted that he has problems focusing without anxiety attacks or other impairments.  The Veteran reported that he can prepare his own meals and do light household chores, but has interpersonal relationship problems.  He described that, at times, days run together, he forgets to bathe, he requires a long time to complete tasks, and that handling stress causes agitation and violence for him.  In August 2011, the Veteran's VA healthcare providers offered the opinion that he would have difficulty maintaining employment.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased initial rating for PTSD.  The disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 70 percent rating prior to August 16, 2011.   In particular, the foregoing evidence demonstrates social and occupational impairment with deficiencies in most areas.  The Veteran has a history of symptoms that include panic, depression, suicidal ideation, outbursts of anger, and difficulty maintaining relationships and employment.  An August 2011 VA treatment record indicated that he had been unemployed for four years as a result of his PTSD.  

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his PTSD.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent evaluation during the appeal period, to include consideration of his lay statements.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  

The preponderance of the evidence shows that the Veteran has not been shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting others; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  Indeed, VA treatment records show that he has repeatedly denied having delusions and hallucinations, and he has had coherent thought process.  VA treatment records also note on several occasions that his memory was intact, and his speech has been normal throughout the appeal period.  Although the Veteran has reported some violent behavior, he has repeatedly denied having homicidal thoughts.  The Board also acknowledges the August 2006 VA examiner's statement that the Veteran's ability to maintain personal hygiene and perform other basic daily activities of living as being impaired.  However, VA treatment records dated both before and after that examination indicate that he was appropriately dressed and well groomed.  Moreover, the June 2010 VA examiner indicated that the Veteran was clean, neatly groomed, and appropriately dressed, and SSA records show that the Veteran prepares his own meals and does light household chores. 

The Board does acknowledge that the Veteran has reported having suicidal ideation on some occasions.  However, such symptomatology is contemplated in the assignment of the 70 percent evaluation.  The preponderance of the evidence does not show that he is in persistent danger of hurting himself.  Indeed, the reports of suicidal thoughts have been intermittent, as he has sometimes denied having such symptomatology.  Moreover, there is no indication that he has had any suicide plans or attempts.  In fact, in June 2005, the Veteran stated that he had not acted on such thoughts due to his spiritual beliefs.  Thus, despite having suicidal thoughts, the evidence does not suggest that he was in persistent danger of hurting himself.

Moreover, the Board emphasizes that the Veteran that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms as well as the evidence showing that he has been unable to work due to his PTSD.  

Nevertheless, even assuming for the sake of argument that the Veteran has had total occupational impairment throughout the entire appeal period, he has not been shown to have total social impairment.  The Veteran has reported experiencing isolation or reclusiveness; however, he does appear to have established and maintained some relationships prior to August 16, 2011.  The Veteran has been married several times throughout the appeal period and kept in touch with some of his family members, including his daughter, mother, and grandson.  In fact, he has reported helping to take care of his grandson.  In addition, he had reported going bowling and interacting with people, and he testified that he was part of various motorcycle groups.  Thus, it cannot be said that the Veteran has had total social impairment.  Therefore, his symptoms, when taken together, do not more nearly approximate both total social and total occupational impairment as required to warrant a 100 percent rating.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the GAF scores of record have ranged between 40 and 65 during the appeal period, although they have most often fallen between 50 and 65.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the serious symptomatology contemplated in the 70 percent evaluation and support such an evaluation.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology.  

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the 70 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated prior to August 16, 2011. See 38 C.F.R. § 4.130, Diagnostic Code 9433.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD. As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his panic, depression, suicidal ideation, and impaired impulse control.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified any symptom resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

Subject to the law and regulations governing the payment of monetary benefits, an initial 70 percent evaluation for PTSD prior to August 16, 2011, is granted.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


